PER CURIAM
Defendant appeals his conviction for reckless driving. The driving in question culminated in a collision between defendant’s car and another car. Defendant assigns as error the trial court’s receipt, over timely objection, of evidence from various witnesses as to the monetary amount of damage to the other car, as well as evidence of the nature and extent of various personal injuries suffered by passengers in it. We agree with defendant that the prejudicial effect of this evidence far outweighed its probative value, if it had any. The trial court should have sustained defendant’s objections. See State v. Hookings, 29 Or App 139, 562 P2d 587, rev den 279 Or 301, cert denied 434 US 1049 (1977).
Reversed and remanded for a new trial.